internal_revenue_service appeals_office department of the treasury employer_identification_number date dec 2ui8 person to contact number release date certified mail dear employee id number ne uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we have hereby revoked the favorable determination_letter to you dated under sec_501 of the code effective and you are no longer exempt we made the adverse determination for the following reason s you did not demonstrate that you were operated exclusively for exempt purposes as required by internal_revenue_code sec_501 and sec_1 c - ra e contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form instructions you can weill make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e united_states tax_court the united_states court of federai claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you if you qualify for tas assistance which is always free tax will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to ‘file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeais team manager enclosure publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt oraanivatinne vamination awl et - mae oct a7 taxpayer id number form tax periods ended person to carters - mmm owens employeé id numbe telephone number - address lee manacers eo wavuuns telephone number response due_date certified mail - return receipt requested dear ‘why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't‘an organization described i in sec_501 og for the periods above if you disagree request a meeting or telephone conference with the manager shown at the top of this letter - send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals offic ice after the meeting or after we consider the information the irs appeals_office is independent of the exernpt organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of - limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter letter rev catalog number 34809f request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information - you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter ee - a1 tea - enclosures form 886-a form_6018 publication publication sincerely letter rev catalog number 34800f schedule no or exhibit year period ended june 20xx department of the treasury - internal_revenue_service form 886a explanation of items name of t axpay aver issue whether continues to qualify for exemption under sec_501 of the internal_revenue_code facts as a non-profit corporation on june 20xx for the following purposes as stated in the articles of incorporation was incorporated under the laws of the state of said corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code the corporation shall form to provide safe clean nurturing and appropriate temporary housing to individuals such as young adults who have aged out of foster care with no current employment shelter nor options as well as homeless veterans and war heroes who are in desperate need in the corporation will be permanent placement in suitable homes coupled with employment and migration into independent living within mainstream society state the ultimate goal of _ our letter dated august 20xx granted ‘status under sec_501 c of the internal_revenue_code as an organization described under sec_509 and sec_170 exempt a review of the organization’s returns for tax_year ended june 20xx and june 20xx revealed that there were no revenues and expenses reported except for depreciation expense shown on the returns it was also determined during the examination that organization did not file returns for tax years ended june 20xx and june 20xx in an information_document_request idr dated march 20xx the organization was asked whether it was operating and to provide a detailed description of its activities minutes of meetings bank statements and cancelled checks to substantiate that it is operating within the scope of sec_501 c of the internal_revenue_code form 886-acrev page -1- department of the treasury - internal_revenue_service _ department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx the organization’s executive director provided a written response stated as follows the organization still operates there are no revenues or expenses on the 20xx return because we were unable to raise any funds and therefore unable to spend any funds we do however plan to raise funds to install an animal sanctuary on a parcel of land we are able to utilize several acres in a suburb while we did not manage to do this during the year ended 20xx we are most assuredly doing it - now and the board members are this time no one signs checks as there i is no active_bank account there have been no minutes taken at this time there is no printed material for our organization we do however plan to start a website we own the domain www the general ledger for this period contains no transactions the trial balances minimal as they are are on form 990-ez there are no adjusting entries there was no bank account during the fiscal_year ended 20xx and therefore no documents to provide we do however intend to open a bank account as soon as fundraising efforts begin org and intend to use it _at in our information document requested dated september 20xx the service granted the organization another opportunity to provide a detailed description of its activities and supporting documents to substantiate the activities for tax years ended june 20xx through june 20xx on september 20xx the executive director provided the following written response prior to the scheduled appointment you have asked about the entity's operations it has always operated despite a period of time when it was mildly dormant it is now thoroughly active as have secured acreage where we plan to situate an animal sanctuary for purposes of rescue missions our main focus will be to harbor all dogs in overflow status at local shelters including but not limited to located in nearby the parcel is seven acres and one full acre of flat usable land is being sectioned off for our purpose we have also already secured a donation dollar_figure to begin fundraising efforts for fencing access to water food storage and other related costs as of this date we have not yet filed the return form 990-ez for the year ended june 20xx because a motor_vehicle donated during that time is pending sale we will not know the final number until the sale is complete and as such have refrained from filing such that the return may be fully accurate when submitted the return for the period ended june 20xx is still pending as well it will also report several small donations we anticipate our organization to be fully active with the facility complete and thoroughly functioning prior to the end of the current fiscal form 886-acrev page -2- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx year june 20xx during the examination the organization did not provide books_or_records to substantiate that it was operating within the scope of sec_501 c of the code the executive director did present at the audit anonymous pictures of a parcel of land shown on his cell-phone which he purported was in use or to be used by the organization's activities the picture was simply a field of grass and dirt there were no indication of any activity or structures shown in the pictures there were no identifying signs marks that would identify the land as belonging to this organization or in use by this organization the executive director offered no deeds titles or other legal documents to indicate ownership or location of this property at this meeting the only thing brought to the scheduled appointment were these few pictures on a cell-phone law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 form 886-acev page -3- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status taxpayer's position the taxpayer's position is a matter of unsubstantiated claims the executive director has stated it has always operated despite a period of time when it was mildly dormant it is now thoroughly active as have secured acreage where we plan to situate an animal sanctuary for purposes of rescue missions the organization has not substantiated any of his claims that the organization is operational form 886-ackev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx government's position the organization has failed to show us that they meet the operational_test of sec_501 for the year under examination or in subsequent year to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 we cannot regard an organization as having met this test if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose as evidence of their failure to operate for exempt purposes we reviewed the form_990 returns filed for tax_year ended june 20xx and june 20xx and found no revenues and expenses to support their exempt_activities in fact the returns only showed depreciation expense the subsequent year returns were not filed and there were no records provided to substantiate that they were operating during the subsequent years the organization has failed to provide records as is required in code a and regulation h to substantiate they met the operational_test by operating for exempt purposes they failed to provide any financial information that we requested during the examination without the organization’s records we cannot verify that they are operating for exempt purposes our position is that the organization is not operating for exempt purposes conclusion it is the position of the internal_revenue_service that the organization failed to demonstrate it continues to operate exclusively for sec_501 purposes by not supplying pertinent information required by sec_6001 and sec_6033 we were unable to determine whether purposes accordingly we are proposing that the organization’s exempt status be revoked effective july 20xx inc was operating for exempt form 886-a crev department of the treasury - internal_revenue_service page -5-
